*237Opinion.
Cooper, O. J.,
delivered the opinion of the court:
The question whether one purchasing a term in lands and paying therefor in cash or negotiable paper upon which he might be held by any third person into whose hands it might come, may be liable also to the assignee of the reversion, is not presented by the record in this case. Looking to the contract of lease it is apparent that the notes were not given in the purchase of a term of years, but to evidence the sum to become due for each year for the rent of that year and subject to diminution by reason of any injury which might be suffered by the tenants in any year from an overflow of the demised lands. Whether the tenants would be protected as against the reversion, if it appeared that the notes given by him were executed or payable in a State in which commercial paper was governed by commercial law, is also a question not presented, since it does not appear in this case where the notes were made or payable, and in the absence of such proof we must assume them to have been payable in this State where the lands lie.
Aside from these inquiries which are suggested by counsel, it seems to us to be obvious that by the very terms of the mortgage executed by the landlord, the rents passed to the mortgagee, for by the mortgage not only is there an express grant of the lands but also of the “ tenements, hereditaments, and appurtenances thereto pertaining,” and rents are hereditaments. The rents having passed to the mortgagee they, of course, passed from him to the purchaser under the foreclosure proceedings, and as against the assignee of the notes who took them after the execution of the mortgage, such purchaser is entitled to them.
We desire to say we know no statute authorizing an interpleader in a court of law between two claimants to a fund not in court, but since the issue was made up and tried in the court below, without objection, and since none is made here, we dispose of the case on its merits.
The judgment of the court below will be reversed and a proper judgment entered here in favor of the appellant against Maynard & Yerger, the garnishees, with costs against Sharpe, the appellee.

Reversed.